Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-16-00438-CV

                       In the ESTATE of Joseph David MARKS Sr., Deceased

                          From the Probate Court No. 1, Bexar County, Texas
                                     Trial Court No. 2015PC0155
                               Honorable Kelly Cross, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 5, 2016

MOTIONS TO DISMISS GRANTED; APPEAL DISMISSED

           As of this date, a clerk’s record has not been filed. On August 26, 2016, however, appellees

Joseph D. Marks Jr. and Jeffery Marks filed a motion to dismiss this appeal, arguing there is no

final, appealable order from which appellant can appeal. On September 6, 2016, appellant Jo Ann

Marks Rivera filed a motion to dismiss this appeal, admitting there is no final, appealable order.

Accordingly, we grant both the appellant’s and appellees’ motions to dismiss. See TEX. R. APP. P.

42.1(a)(1). We order all costs assessed against appellant. See id. R. 42.1(d) (absent agreement of

parties, costs are taxed against appellant).

                                                     PER CURIAM